DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to abstract idea of data collection analysis with mathematical techniques of numerical analysis. This judicial exception is not integrated into a practical application because the claims lack additional elements or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Step 1: Claim 1 is directed to a method, which is a process, which is a statutory category of invention. Claim 11 is directed to computing system, which is a manufacture, which is a statutory category of invention. Claim 18 is directed to a non-transitory computer-readable 
Step 2A, Prong 1: Claim 1 is directed to the abstract idea of determining values for a model, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper, and also data collection and analysis with mathematical techniques of numerical or statistical analysis. The limitation of “conducting a wellbore stability analysis along the well trajectory based in part on the geomechanical and geological data, wherein conducting the wellbore stability analysis includes identifying a subset of the well path intervals along the well trajectory as having a risk for instability;” is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of “calculating a geomechanics nudge for one or more survey points along the well trajectory, wherein the geomechanics nudge is calculated as a derivative of the wellbore stability at the one or more survey points; and” is a process step that covers both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of “modifying the one or more survey points and the one or more well path intervals connected thereto based in part on the geomechanics nudge to generate a modified well trajectory.” is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional element of “receiving geomechanical and geological data for a subterranean domain;” is a process that under its broadest reasonable interpretation, amounts to extra-solution activity of gathering data for use in the claimed process. The additional limitation of “receiving an initial well trajectory including a well path and survey points, wherein each survey point has one or more well path intervals connected thereto;” is a process, that under its broadest reasonable interpretation, amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claim further recites the additional elements of a wellbore stability, geomechanics nudge and well trajectory, however this merely links the method to a technological environment. The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Step 2B: Claim 1 includes the additional element of “wellbore stability”, “geomechanics nudge” and “well trajectory”. These additional elements just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See as explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional element of “receiving geomechanical and geological data for a subterranean domain;” and “receiving an initial well trajectory including a well path and survey points, wherein each survey point has one or more well path intervals connected thereto;” are data gathering steps. The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Claim 11 recites limitations similar to those of claim and the rationale set forth above regarding step 2A, prongs 1 and 2 and step 2B apply. Claim 11 is also an apparatus claim performing the steps of claim 1. Regarding step 2A, prong 2, claim 11 further recites the additional elements of “receiving geomechanical and geological data for a subterranean domain;” and “receiving an initial well trajectory including a well path and survey points, wherein each survey point has one or more well path intervals connected thereto;” which wellbore stability”, “geomechanics nudge” and “well trajectory”. These additional elements just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See as explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional element of “receiving geomechanical and geological data for a subterranean domain;” and “receiving an initial well trajectory including a well path and survey points, wherein each survey point has one or more well path intervals connected thereto;” are data gathering steps. The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception which 
Claim 18 recites limitations similar to those of claim 1 and the rationale set forth above regarding step 2A, prongs 1 and 2 and step 2B apply. Claim 18 is an apparatus claim and performing the method of claim 1. Regarding step 2A, prong 2, claim 11 further recites the additional elements of “receiving geomechanical and geological data for a subterranean domain;” and “receiving an initial well trajectory including a well path and survey points, wherein each survey point has one or more well path intervals connected thereto;” which are processes that under their broadest reasonable interpretation, amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Regarding step 2B, the claim further recites the additional element of “wellbore stability”, “geomechanics nudge” and “well trajectory”. These additional elements just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional element of “receiving geomechanical and geological data for a subterranean domain;” and “receiving an initial well trajectory including a well path and survey points, wherein each survey point has one or more well path intervals connected thereto;” are data gathering steps. The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Claim 18 also discloses additional limitations of a “storage media” to store the 
The dependent claims include the same abstract ideas and mathematical techniques recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2 and 12 disclose further comprising visualizing the calculated geomechanics nudge in a digital model of the well trajectory in the subterranean domain. This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claims 3 and 13 disclose wherein modifying the one or more survey points comprises adjusting a location, penetration angle, or both of the one or more survey points to improve a wellbore stability condition at the one or more survey points and the one or more well path intervals connected thereto. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claims 4 and 14 disclose wherein identifying the subset of the intervals along the initial well trajectory has having a risk for instability comprises: calculating a value for wellbore stability for the respective intervals; comparing the value with a predetermined threshold value or with values associated with other intervals; determining that the intervals are high risk based on the comparing; and in response to determining that the intervals are high risk, determining the geomechanics nudge for one or more survey points in the identified intervals, and not in one or more other intervals that were not identified as being high risk. This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claims 5, 15 and 19 disclose further comprising: determining a wellbore stability for the well trajectory after modifying the one or more survey points; selecting an interval between two of the survey points based on the wellbore stability thereof; calculating the geomechanics nudge for the two of the survey points; and modifying a location and penetration angle of the two of the survey points based on the geomechanics nudge. This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claims 6 and 16 disclose wherein the geomechanics nudge comprises a derivative of the wellbore stability with respect to azimuth change, and the derivative of the wellbore stability with respect to deviation change. This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claim 7 discloses wherein the geomechanics nudge comprises a derivative of the wellbore stability with respect to survey point spatial position changes. This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claims 8 and 17 disclose wherein conducting the wellbore stability analysis comprises calculating wellbore stability for one or more intervals affected by one of the survey points as a function of a survey point adjustment, a weight function, and a penalty factor representing geomechanical issues not included in the wellbore stability scanning result. This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claim 9 and 20 disclose comprising applying the calculated geomechanics nudge as a vector force on a survey point in a visualization of the initial well trajectory in the subterranean domain, and trigging an interactive graphic design mode. This is a process step that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claim 10 discloses further comprising drilling a wellbore along the modified well trajectory. This is a process step that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 8, 10-13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sequeira, JR. et al. (U.S. Publication No. 2013/0140037 A1), hereinafter Sequeira.

Regarding claim 1, Sequeira discloses a method for planning and drilling a well, comprising, (Abstract, line 1, There is provided a system and method for planning a well path):
receiving geomechanical and geological data for a subterranean domain, (Paragraph [0055], lines 1-6, obtaining a 3D earth model which may include one or more potential reservoirs, all pertinent geologic data (for example, faults, surfaces, salt bodies), and engineering data (for example, wells, reservoir models and properties));
receiving an initial well trajectory including a well path and survey points, wherein each survey point has one or more well path intervals connected thereto, (Paragraph [0053], determining an initial well path and intervals along a well trajectory);

calculating a geomechanics nudge for one or more survey points along the well trajectory, wherein the geomechanics nudge is calculated as a derivative of the wellbore stability at the one or more survey points, (Paragraph [0062] and [0105], An initial well path is defined within user defined drilling parameter constraints, as shown at block 806. The acceptable constraint parameters may be applied to values derived from an intersection of the initial well path and the proxy volume, where each cell of the proxy constraint volume may contain initial gathered, aggregated and/or derived information such as, but not limited to, reservoir connectivity properties, anti-collision distance attributes between subsurface objects, geologic properties, and/or engineering properties at the geographical location of the cell); and Examiner’s Note: geomechanics nudge calculated is obtained at intersection of the initial well path and the proxy constraint volume, the proxy constraint volume may be a uniform data structure representing an individual volume or multiple volumes of data. The changes in the multiple volumes brings about the derivative at the survey points.
modifying the one or more survey points and the one or more well path intervals connected thereto based in part on the geomechanics nudge to generate a modified well trajectory, (Paragraph [0105]-[0106], An initial well path is defined within user defined drilling parameter constraints, as shown at block 806. Acceptable constraint parameters are defined, as 

Regarding claim 2, Sequeira discloses the method of claim 1, further comprising visualizing the calculated geomechanics nudge in a digital model of the well trajectory in the subterranean domain, (Paragraph [0104], lines 3-5, by producing visualizations that allow geologists, engineers and the like to determine a course of action to take to enhance hydrocarbon production from a subsurface region).

Regarding claim 3, Sequeira discloses the method of claim 1, wherein modifying the one or more survey points comprises adjusting a location, penetration angle, or both of the one or more survey points to improve a wellbore stability condition at the one or more survey points and the one or more well path intervals connected thereto, (Paragraph [0068], lines 1-4, If analysis of the proxy constraint volume data indicates that the initial well path is not within an acceptable range, the location of the well path may be iteratively adjusted to create successive well paths, and Paragraph [0056], lines 10-12, “specify angle to target” used as constraints for controlling how to steer the well trajectory to the next specified target location along a well path).


Regarding claim 5, Sequeira discloses the method of claim 1, further comprising: determining a wellbore stability for the well trajectory after modifying the one or more survey points, (Paragraph [0058], that an initial well path may be iteratively adjusted to create successive well paths);
selecting an interval between two of the survey points based on the wellbore stability thereof, (Paragraph [0058], at these intervals, extracted proxy volume properties for cells may be evaluated to determine whether properties of interest for each cell are within acceptable range);
calculating the geomechanics nudge for the two of the survey points, (Paragraph [0062] and [0105], An initial well path is defined within user defined drilling parameter constraints, as shown at block 806. Each cell of the proxy constraint volume may contain initial gathered, aggregated and/or derived information such as, but not limited to, reservoir connectivity properties, anti-collision distance attributes between subsurface objects, geologic properties, and/or engineering properties at the geographical location of the cell); and
modifying a location and penetration angle of the two of the survey points based on the geomechanics nudge, (Paragraph [0106], As shown at block 810, the initial well path may be iteratively adjusted to create successive well paths. Iterative adjustment as described herein may be performed if the intersection of the initial well path and the proxy constraint volume is not within the acceptable constraint parameters).

Regarding claim 7, Sequeira discloses the method of claim 5, wherein the geomechanics nudge comprises a derivative of the wellbore stability with respect to survey point spatial position changes, (Paragraph [0062], lines 3-9, Each cell of the proxy constraint volume may contain initial gathered, aggregated and/or derived information such as, but not limited to, Examiner’s Note: the change in the geographical location of the cell/survey point provides the spatial position change.

Regarding claim 8, Sequeira discloses the method of claim 1, wherein conducting the wellbore stability analysis comprises calculating wellbore stability for one or more intervals affected by one of the survey points as a function of a survey point adjustment, a weight function, and a penalty factor representing geomechanical issues not included in the wellbore stability scanning result, (Paragraph [0068], lines 1-4, If analysis of the proxy constraint volume data indicates that the initial well path is not within an acceptable range, the location of the well path may be iteratively adjusted to create successive well paths, and Paragraph [0089], lines 1-6, In a well planning session involving a proposed deep well, a more complex well path, and drilling through more complex or unknown geology, it may be desirable to use additional well cost variables to describe the cost proxy constraint volume, thus making the proxy volume more complex but more robust for the drilling difficulty and uncertainty). Examiner’s Note: From, Sequeira, Paragraph [0088], to calculate the cost to drill the well, the formula used is Cost = mx + k, where m equals variables and k equals a constant. The coefficients m and k vary with changes in drilling parameters. m can be equated to the weight function, x to the function of survey point adjustment and k the penalty factor.

Regarding claim 10, Sequeira discloses the method of claim 1, further comprising drilling a wellbore along the modified well trajectory, (Paragraph [0107], lines 4-6, one or more 

Regarding claim 11, Sequeira discloses a computing system, comprising: one or more processors, (Paragraph [0023], lines 2-3, The computer system may comprise a processor); and
a memory system comprising one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations, the operations comprising, (Paragraph [0023], The computer system may comprise a non-transitory, computer-readable storage medium that stores computer-readable instructions for execution by the processor):
receiving geomechanical and geological data for a subterranean domain, (Paragraph [0055], lines 1-6, obtaining a 3D earth model which may include one or more potential reservoirs, all pertinent geologic data (for example, faults, surfaces, salt bodies), and engineering data (for example, wells, reservoir models and properties));
receiving an initial well trajectory including a well path and survey points, wherein each survey point has one or more well path intervals connected thereto, (Paragraph [0053], determining an initial well path and intervals along a well trajectory);
conducting a wellbore stability analysis along the well trajectory based in part on the geomechanical and geological data, wherein conducting the wellbore stability analysis includes identifying a subset of the well path intervals along the well trajectory as having a risk for instability, (Paragraph [0058], At these intervals, extracted proxy volume properties for cells may be evaluated to determine whether properties of interest for each cell are within an acceptable range);
Examiner’s Note: geomechanics nudge calculated is obtained at intersection of the initial well path and the proxy constraint volume, the proxy constraint volume may be a uniform data structure representing an individual volume or multiple volumes of data. The changes in the multiple volumes brings about the derivative at the survey points.
modifying the one or more survey points and the one or more well path intervals connected thereto based in part on the geomechanics nudge to generate a modified well trajectory, (Paragraph [0105]-[0106], An initial well path is defined within user defined drilling parameter constraints, as shown at block 806. Acceptable constraint parameters are defined, as shown at block 808. The acceptable constraint parameters may be applied to values derived from an intersection of the initial well path and the proxy constraint volume.  As shown at block 810, the initial well path may be iteratively adjusted to create successive well paths. Iterative adjustment as described herein may be performed if the intersection of the initial well path and the proxy constraint volume is not within the acceptable constraint parameters).
Regarding claim 12, Sequeira discloses the system of claim 11, wherein the operations further comprise visualizing the calculated geomechanics nudge in a digital model of the well trajectory in the subterranean domain, (Paragraph [0104], lines 3-5, by producing visualizations that allow geologists, engineers and the like to determine a course of action to take to enhance hydrocarbon production from a subsurface region).

Regarding claim 13, Sequeira discloses the system of claim 11, wherein modifying the one or more survey points comprises adjusting a location, penetration angle, or both of the one or more survey points to improve a wellbore stability condition at the one or more survey points and the one or more well path intervals connected thereto, (Paragraph [0068], lines 1-4, If analysis of the proxy constraint volume data indicates that the initial well path is not within an acceptable range, the location of the well path may be iteratively adjusted to create successive well paths, and Paragraph [0056], lines 10-12, “specify angle to target” used as constraints for controlling how to steer the well trajectory to the next specified target location along a well path).

Regarding claim 15, Sequeira discloses the system of claim 11, wherein the operations further comprise: determining a wellbore stability for the well trajectory after modifying the one or more survey points, (Paragraph [0058], that an initial well path may be iteratively adjusted to create successive well paths);
selecting an interval between two of the survey points based on the wellbore stability thereof, (Paragraph [0058], at these intervals, extracted proxy volume properties for cells may be evaluated to determine whether properties of interest for each cell are within acceptable range);

modifying a location and penetration angle of the two of the survey points based on the geomechanics nudge, (Paragraph [0106], As shown at block 810, the initial well path may be iteratively adjusted to create successive well paths. Iterative adjustment as described herein may be performed if the intersection of the initial well path and the proxy constraint volume is not within the acceptable constraint parameters).

Regarding claim 17, Sequeira discloses the system of claim 11, wherein conducting the wellbore stability analysis comprises calculating wellbore stability for one or more intervals affected by one of the survey points as a function of a survey point adjustment, a weight function, and a penalty factor representing geomechanical issues not included in the wellbore stability scanning result, (Paragraph [0068], lines 1-4, If analysis of the proxy constraint volume data indicates that the initial well path is not within an acceptable range, the location of the well path may be iteratively adjusted to create successive well paths, and Paragraph [0089], lines 1-6, In a well planning session involving a proposed deep well, a more complex well path, and drilling through more complex or unknown geology, it may be desirable to use additional well cost variables to describe the cost proxy constraint volume, thus making the proxy volume more complex but more robust for the drilling difficulty and uncertainty). Examiner’s Note: From, Cost = mx + k, where m equals variables and k equals a constant. The coefficients m and k vary with changes in drilling parameters. m can be equated to the weight function, x to the function of survey point adjustment and k the penalty factor.

Regarding claim 18, Sequeira discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations, the operations comprising, (Paragraph [0023], lines 2-5, The exemplary computer system may comprise a processor and a non-transitory, computer-readable storage medium that stores computer-readable instructions for execution by the processor):
receiving geomechanical and geological data for a subterranean domain, (Paragraph [0055], lines 1-6, obtaining a 3D earth model which may include one or more potential reservoirs, all pertinent geologic data (for example, faults, surfaces, salt bodies), and engineering data (for example, wells, reservoir models and properties));
receiving an initial well trajectory including a well path and survey points, wherein each survey point has one or more well path intervals connected thereto, (Paragraph [0053], determining an initial well path and intervals along a well trajectory);
conducting a wellbore stability analysis along the well trajectory based in part on the geomechanical and geological data, wherein conducting the wellbore stability analysis includes identifying a subset of the well path intervals along the well trajectory as having a risk for instability, (Paragraph [0058], At these intervals, extracted proxy volume properties for cells 
calculating a geomechanics nudge for one or more survey points along the well trajectory, wherein the geomechanics nudge is calculated as a derivative of the wellbore stability at the one or more survey points, (Paragraph [0062] and [0105], An initial well path is defined within user defined drilling parameter constraints, as shown at block 806. The acceptable constraint parameters may be applied to values derived from an intersection of the initial well path and the proxy volume, where each cell of the proxy constraint volume may contain initial gathered, aggregated and/or derived information such as, but not limited to, reservoir connectivity properties, anti-collision distance attributes between subsurface objects, geologic properties, and/or engineering properties at the geographical location of the cell); and Examiner’s Note: geomechanics nudge calculated is obtained at intersection of the initial well path and the proxy constraint volume, the proxy constraint volume may be a uniform data structure representing an individual volume or multiple volumes of data. The changes in the multiple volumes brings about the derivative at the survey points.
modifying the one or more survey points and the one or more well path intervals connected thereto based in part on the geomechanics nudge to generate a modified well trajectory, (Paragraph [0105]-[0106], An initial well path is defined within user defined drilling parameter constraints, as shown at block 806. Acceptable constraint parameters are defined, as shown at block 808. The acceptable constraint parameters may be applied to values derived from an intersection of the initial well path and the proxy constraint volume.  As shown at block 810, the initial well path may be iteratively adjusted to create successive well paths. Iterative 

Regarding claim 19, Sequeira discloses the medium of claim 18, wherein the operations further comprise: determining a wellbore stability for the well trajectory after modifying the one or more survey points, (Paragraph [0058], that an initial well path may be iteratively adjusted to create successive well paths);
selecting an interval between two of the survey points based on the wellbore stability thereof, (Paragraph [0058], at these intervals, extracted proxy volume properties for cells may be evaluated to determine whether properties of interest for each cell are within acceptable range);
calculating the geomechanics nudge for the two of the survey points, (Paragraph [0062] and [0105], An initial well path is defined within user defined drilling parameter constraints, as shown at block 806. Each cell of the proxy constraint volume may contain initial gathered, aggregated and/or derived information such as, but not limited to, reservoir connectivity properties, anti-collision distance attributes between subsurface objects, geologic properties, and/or engineering properties at the geographical location of the cell); and
modifying a location and penetration angle of the two of the survey points based on the geomechanics nudge, (Paragraph [0106], As shown at block 810, the initial well path may be iteratively adjusted to create successive well paths. Iterative adjustment as described herein may be performed if the intersection of the initial well path and the proxy constraint volume is not within the acceptable constraint parameters).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sequeira, JR. et al. (U.S. Publication No. 2013/0140037 A1), hereinafter Sequeira in view of Mitchell (U.S. Publication No. 2012/0179445 A1).

As to claim 4, Sequeira discloses the method of claim 1, wherein identifying the subset of the intervals along the initial well trajectory has having a risk for instability comprises, (Paragraph [0058], intervals along a well trajectory is defined with properties evaluated along a proposed well path to ensure the integrity of the well path and data for hole integrity):
comparing the value with a predetermined threshold value or with values associated with other intervals, (Paragraph [0058], lines 3-6, determine whether properties of interest for each cell are within an acceptable range whereas the acceptable range may be determined using a proxy constraint volume);
determining that the intervals are high risk based on the comparing, (Paragraph [0058], lines 1-4, Intervals along a proposed well trajectory may be defined. At these intervals, extracted proxy volume properties for cells may be evaluated to determine whether properties of interest for each cell are within an acceptable range); and

However, Sequeira does not specifically teach calculating a value for wellbore stability for the respective intervals.
Mitchell teaches calculating a value for wellbore stability for the respective intervals, (Mitchell, Paragraph [0012], lines 3-7, calculating a tangent vector interpolation function for each interval between two or more survey points within a wellbore using a wellbore curvature, a tangent vector and a normal vector at each respective survey point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sequeira to incorporate the teachings of Mitchell by calculating a value for wellbore stability for the respective intervals. Doing so enables one to determine the proxy constraint volume may comprise a cost value for each cell in the volume created by associating each cell of the volume with a cost structure for a well path segment intersecting that cell. The proxy constraint volume may specify different costs for different well path orientations and well path deviations from vertical for each path segment. By this one can identify the interval with the worst potential instability problem in comparison to each of the other intervals, (Sequeira, Paragraph [0017]).

As to claim 6, Sequeira discloses the method of claim 5. However, Sequeira does not specifically teach wherein the geomechanics nudge comprises a derivative of the wellbore 
Mitchell teaches wherein the geomechanics nudge comprises a derivative of the wellbore stability with respect to azimuth change, and the derivative of the wellbore stability with respect to deviation change, (Mitchell, Paragraph [0047], At each survey point, inclination angle and azimuth angle are measured, as well as the course length between survey points. Each survey point therefore, includes survey data comprising an inclination angle, an azimuth angle and a measured depth. These angles have been corrected (i) to true north for a magnetic survey or (ii) for drift if a gyroscopic survey. The survey angles define the tangent to the trajectory at each survey point where the tangent vector is defined in terms of inclination and azimuth, Paragraph [0071], a well curvature and a normal vector are calculated at each survey point using a first derivative of the tangent vector, the coefficient and the another coefficient at each respective survey point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sequeira to incorporate the teachings of Mitchell wherein the geomechanics nudge comprises a derivative of the wellbore stability with respect to azimuth change, and the derivative of the wellbore stability with respect to deviation change. Doing so enables one to obtain the well trajectory.

As to claim 14, Sequeira discloses the system of claim 11, wherein identifying the subset of the intervals along the initial well trajectory has having a risk for instability comprises, (Paragraph [0058], intervals along a well trajectory is defined with properties evaluated along a proposed well path to ensure the integrity of the well path and data for hole integrity):

determining that the intervals are high risk based on the comparing, (Paragraph [0058], lines 1-4, Intervals along a proposed well trajectory may be defined. At these intervals, extracted proxy volume properties for cells may be evaluated to determine whether properties of interest for each cell are within an acceptable range); and
in response to determining that the intervals are high risk, determining the geomechanics nudge for one or more survey points in the identified intervals, and not in one or more other intervals that were not identified as being high risk, (Paragraph [0058], and at these intervals, extracted proxy volume properties for cells may be evaluated to determine whether properties of interest for each cell are within an acceptable range).
However, Sequeira does not specifically teach calculating a value for wellbore stability for the respective intervals.
Mitchell teaches calculating a value for wellbore stability for the respective intervals, (Mitchell, Paragraph [0012], lines 3-7, calculating a tangent vector interpolation function for each interval between two or more survey points within a wellbore using a wellbore curvature, a tangent vector and a normal vector at each respective survey point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sequeira to incorporate the teachings of Mitchell by calculating a value for wellbore stability for the respective intervals. Doing so enables one to determine the proxy constraint volume may comprise a cost value for each cell in the volume 

As to claim 16, Sequeira discloses the system of claim 15. However, Sequeira does not specifically teach wherein the geomechanics nudge comprises a derivative of the wellbore stability with respect to azimuth change, and the derivative of the wellbore stability with respect to deviation change. 
Mitchell teaches wherein the geomechanics nudge comprises a derivative of the wellbore stability with respect to azimuth change, and the derivative of the wellbore stability with respect to deviation change, (Mitchell, Paragraph [0047], At each survey point, inclination angle and azimuth angle are measured, as well as the course length between survey points. Each survey point therefore, includes survey data comprising an inclination angle, an azimuth angle and a measured depth. These angles have been corrected (i) to true north for a magnetic survey or (ii) for drift if a gyroscopic survey. The survey angles define the tangent to the trajectory at each survey point where the tangent vector is defined in terms of inclination and azimuth, Paragraph [0071], a well curvature and a normal vector are calculated at each survey point using a first derivative of the tangent vector, the coefficient and the another coefficient at each respective survey point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sequeira to incorporate the teachings of Mitchell .

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sequeira, JR. et al. (U.S. Publication No. 2013/0140037 A1), hereinafter Sequeira in view of Uribe et al. (U.S. Publication No. 2016/003008 A1), hereinafter Uribe.

As to claim 9, Sequeira, discloses the method of claim 1. However, Sequeira does not specifically teach further comprising applying the calculated geomechanics nudge as a vector force on a survey point in a visualization of the initial well trajectory in the subterranean domain, and trigging an interactive graphic design mode. 
Uribe teaches further comprising applying the calculated geomechanics nudge as a vector force on a survey point in a visualization of the initial well trajectory in the subterranean domain, and trigging an interactive graphic design mode, (Uribe, Paragraph [0065], lines 5-13, As the reservoir segments are edited, data may be extracted from the reservoir model(s) or seismic and provided to a user via a display or graphical interface to convey certain information regarding the quality of the location within the reservoir. Vertical planes along the well bore with textures of extracted model properties or extracted model properties from the intersection of the well and model displayed as well logs can be used to visualize and further verify the quality of the reservoir segment position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sequeira to incorporate the teachings of Uribe 

As to claim 20, Sequeira, discloses the medium of claim 18. However, Sequeira does not specifically teach wherein the operations further comprise applying the calculated geomechanics nudge as a vector force on a survey point in a visualization of the initial well trajectory in the subterranean domain, and trigging an interactive graphic design mode. 
Uribe teaches wherein the operations further comprise applying the calculated geomechanics nudge as a vector force on a survey point in a visualization of the initial well trajectory in the subterranean domain, and trigging an interactive graphic design mode, (Uribe, Paragraph [0065], lines 5-13, As the reservoir segments are edited, data may be extracted from the reservoir model(s) or seismic and provided to a user via a display or graphical interface to convey certain information regarding the quality of the location within the reservoir. Vertical planes along the well bore with textures of extracted model properties or extracted model properties from the intersection of the well and model displayed as well logs can be used to visualize and further verify the quality of the reservoir segment position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sequeira to incorporate the teachings of Uribe wherein the operations further comprise applying the calculated geomechanics nudge as a vector force on a survey point in a visualization of the initial well trajectory in the subterranean domain, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWASI GYENING AFRIFA whose telephone number is (571) 272-2740. The examiner can be normally reached on Monday - Thursday 7:30 – 5:00 PM ET with IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications is available through Private Pair only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access on the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWASI GYENING AFRIFA/Examiner, Art Unit 2128                

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128